JOHNSON, J.,
concurs with reasons.
|TI agree with denying the State’s writ in part on the basis the trial court properly suppressed Defendant’s statement. I agree that Defendant was subject to a custodial interrogation without being advised of his Miranda rights, which necessitates the suppression of his statement. I also agree with granting the State’s writ in part on the basis the trial court erred in suppressing the gun found in Defendant’s car because the “fruit of the poisonous tree” doctrine is not applicable. However, I specifically disagree with that portion of the analysis under the hearing, “Suppression of Evidence based on Fourth Amendment.”